Citation Nr: 0618157	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04- 01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent, 
for pes cavus with pain and Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to November 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A transcript of a March 2004 hearing before a Decision Review 
Officer is of record.


FINDING OF FACT

Pes cavus with pain and Achilles tendonitis is manifested by 
chronic bilateral pain, recurrent non-painful callosities, 
and a hammer digit to the second digit on the left foot.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent, for 
pes cavus with pain and Achilles tendonitis, have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, (West 2002); 38 C.F.R. 
§ 5278 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in June 2001.  
In correspondence dated in April 2001, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2005)


The veteran contends he is entitled to a higher disability 
rating because his feet are in constant pain and he can no 
longer operate his self-owned and operated lawn care 
business.  The Board has considered the veteran's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim for a higher disability rating.  
The Board has reviewed all available evidence, including 
service medical records, VA outpatient treatment records, the 
reports of the February 2002 and April 2004 VA examinations, 
and hearing transcript.  

Service medical records reflect treatment for marked pes 
cavus.  No further treatment of the feet is documented in the 
claims folder until about 30 years after service.  

A November 2001 VA X-ray film revealed degenerative joint 
disease degenerative joint disease of the left ankle.  
Findings from the February 2002 VA examination indicated 
range of motion of the ankles showed discomfort and crepitus 
bilaterally.  There was pain upon palpitation of the right 
medial and lateral soft ankle tissues.  VA outpatient 
treatment records show the veteran complained of chronic 
bilateral foot pain, with occasional numbness and tingling 
sensations.  Treatment records dated in 2003 indicate the 
veteran reported his foot pain was manageable by rest and 
proper shoes.  The records also indicate no that foot 
deformities were observed.  The veteran was given heel pads 
for his shoes but did not wear them.

At a March 2004 hearing before a Decision Review Officer 
(DRO), the veteran testified that his feet were dry and that 
he did not really have calluses because he regularly sanded 
them off.  He also testified that he had "marked 
contraction" as his toes were beginning to point downwards 
from walking on the sides of his feet to avoid plantar 
pressure.  

During the April 2004 VA podiatry examination, the veteran 
complained of bilateral foot pain, when walking, especially 
uphill.  At night, he could not cover up his feet, due to 
pain.  His feet became stiff if he sat for over 30 minutes.  
The veteran reported progressive foot pain with an inability 
to continue outdoor work related activities.  He reported 
pain upon palpitation of the dorsal part of feet and his 
right lateral and medial ankles and also complained of pain 
in response to the examiner's hands being placed on his toes.  
Objectively, there was no guarding, stiffness, or rigidity 
during dorsiflexion and plantar flexion, and inversions and 
aversion.  The veteran's feet displayed a flexible hammer 
digit to the second digit of the left foot with decreased 
range of motion and plantar flexion.  Marked contraction and 
hammertoe deformities of all digits bilaterally were not 
noted.  The examiner determined that the veteran's pes cavus 
and Achilles tendonitis symptoms exhibited only a mild 
functional impairment.  He opined that the veteran's 
subjective complaints did not correlate with the objective 
findings.  The veteran gave vague descriptions of weakness 
and fatigability.  Three was no demonstrable weakness, edema 
or instability of either foot.  The skin of both soles was 
crusty, fissured, callused and leathery.  The examiner did 
note decreased ankle joint range of motion bilaterally.  

The veteran testified that he alters his gait to relieve pain 
and pressure on the plantar surface of his feet.  However, 
the physical examination in April 2004 revealed normal 
posture.  Normal gait was observed walking a distance of 
sixty feet, prior to the examination and at least 45 feet 
following the examination, with no evidence of acute 
distress.  Moreover, the veteran did not verbalize pain, 
discomfort or unsteadiness with toe, heel, and tandem gait 
maneuvers.  He does not use assistive devices such as 
crutches, brace, cane or corrective shoes; or take medication 
for his painful feet.  

X-rays revealed no evidence of fracture or dislocation in the 
bones bilaterally.  Calcenal spurring was noted bilaterally.  
No demonstrated weakness or instability, nor functional 
limitations upon standing, walking, weight-bearing or with 
gait maneuvers.  Achilles tendon range of motion was normal 
as observed during the examination and ambulation.  

In view of these findings, the Board concludes that the 
veteran has not met the criteria for a 50 percent evaluation 
for his service-connected pes cavus with pain and Achilles 
tendonitis.  It is important to note that a 50 percent rating 
requires marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity.  Such is not present in this case.  
The claim for an initial increased evaluation in excess of 30 
percent for a bilateral foot disability is therefore denied.  
Moreover, the Board finds that an evaluation of the 
disability with consideration of the DeLuca principles does 
not indicate that the criteria for a rating higher than 30 
percent have been met.  The examiner remarked that the 
veteran's subjective complaints did not correlate with the 
objective findings.  While the veteran complained of pain and 
stiffness associated with foot disorder, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  Therefore, while the veteran 
subjectively complained of pain and stiffness, the pathology 
and objective observations of the his behavior do not satisfy 
the requirements for a higher evaluation.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.

Finally, the Board finds that an evaluation under Diagnostic 
Code 5276 for flatfoot, acquired, would not be proper in this 
appeal.  There is no medical diagnosis of a flatfoot 
condition so as to warrant even a noncompensable evaluation 
pursuant to the relevant criteria.  See 38 C.F.R. § 4.71A, 
Diagnostic Code 5278 (2005).  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

On the basis of the foregoing, the Board finds that the 
criteria for establishing an initial increased rating for per 
cavus with pain and Achilles Tendonitis, has not been met.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent, 
for pes cavus with pain and Achilles tendonitis, is denied.


__________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


